Published Order Dismissing Matter
On September 21, 2018, the Indiana Commission on Judicial Qualifications filed a "Notice of the Institution of Formal Proceedings and Statement of Charges"
*1211against the Respondent, Geoff L. Robison. Respondent timely filed an Answer, and a panel of Masters was appointed on November 1. The matter is presently pending before this Court, with a hearing scheduled to commence on January 24, 2019.
On December 31, 2018, the parties tendered a "Conditional Agreement and Petition to Dismiss Matter as Moot." Having reviewed the Conditional Agreement, the Court ACCEPTS its facts and the parties' Agreement. A copy of the Conditional Agreement is attached to and is made a part of this order. For the reasons stated below, the Court elects to dismiss this matter as moot.
Respondent, at the time the Complaint was filed, was the judge of the New Haven City Court. Respondent resigned as judge of the New Haven City Court effective December 26, 2018. That same day, the New Haven City Council unanimously voted to close the New Haven City Court, effective December 31, 2018. Continued litigation of this matter would be an inefficient use of limited judicial resources. See In re Chapala, 902 N.E.2d 218, 219 (Ind. 2009).
Accordingly, this matter is hereby DISMISSED. The Masters appointed in this case are discharged, and we thank them for their diligent service in this matter. An opinion of the Court explaining this disposition will follow.
All Justices concur.
Attachment
*1212In the Supreme Court of Indiana IN THE MATTER OF THE HONORABLE Case No. 18S-JD-466 GEOFFREY L. ROBISON NEW HAVEN CITY COURT
PARTIES' CONDITIONAL AGREEMENT AND PETITION TO DISMISS MATTER AS MOOT
The Indiana Commission on Judicial Qualifications, by counsel and with the Chief Justice not participating, and Respondent Judge Geoffrey L. Robison, in person and by counsel, submit their Statement of Circumstances and Conditional Agreement, and petition the Court to dismiss this matter as moot for the following reasons:
STIPULATED FACTS
1. On September 21, 2018, the Indiana Commission on Judicial Qualifications filed its Notice of the Institution of Formal Proceedings and Statement of Charges. (Exhibit A).
2. On October 11, 2018, Respondent elected to file a permissive Answer to the Statement of Charges.
3. At all times pertinent to the charges. Respondent was Judge of the New Haven City Court.
4. Respondent is not an attorney.
5. On December 26, 2018, Respondent resigned as Judge of the New Haven City Court.
*12136. Also, on December 26, 2018, the New Haven City Council voted to close the New Haven City Court, effective December 31, 2018.
CONDITIONAL AGREEMENT
1. Although, as a non-attorney, Respondent is not eligible for future judicial service, given current Indiana law, the parties agree that Respondent is prohibited from future judicial service even if the legislature changes the law in the future to allow non-attorneys to serve as city or town court judges or other types of judges.
PETITION TO DISMISS AS MOOT
Given Respondent's resignation and agreement to perform no judicial duties in the future, the parties submit that the effect of the most likely sanctions that the Court could impose if it were to find Respondent culpable of all charges has already been achieved (See Ind. Admission and Discipline Rule 25(IV), the parties respectfully submit that the matter is effectively moot and the continued litigation of this matter an inefficient use of limited judicial resources. Further, given the closure of the New Haven City Court, it is also an inefficient use of judicial resources to litigate this matter to educate a new judge about the proper administrative procedures to employ on processing of infraction cases.
WHEREFORE, the parties, with the Chief Justice not participating, respectfully ask the Court to adopt their stipulated facts, to accept the Conditional Agreement, and to grant the parties' Petition to Dismiss this Matter as Moot.
*1214DEC. 28, 2018 DATE Judge Geoffrey L. Robison Dec. 28, 2018 DATE J. Michael Loomis Counsel for Respondent Attorney No. 10143-49 Dec. 31, 2018 DATE Adrienne L. Meiring Counsel to the Commission Attorney No. 18414-45 December 31, 2018 DATE Marcus Alan McGhee Staff Attorney to the Commission Attorney No. 34113-49